Citation Nr: 1222067	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-48 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent disabling for status post coronary artery bypass graft.

2.  Entitlement to an evaluation in excess of 20 percent disabling, for the period prior to January 5, 2010, for degenerative joint disease of the lumbar spine.

3.  Entitlement to an evaluation in excess of 40 percent disabling, for the period beginning January 5, 2010, for degenerative joint disease of the lumbar spine.

4.  Entitlement to an effective date earlier than November 14, 2008, for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in December 2009 the Veteran waived his right to a hearing before the Board.

The April 2009 rating decision granted a 60 percent increased rating for status post coronary artery bypass graft, effective November 14, 2008, the date of receipt of the claim, and denied an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.  The April 2010 rating decision increased the rating for the service-connected degenerative joint disease of the lumbar spine from 20 percent disabling to 40 percent disabling, effective from January 5, 2010.  Because the increases in the evaluations of the Veteran's degenerative joint disease of the lumbar spine, and status post coronary artery bypass graft, do not represent the maximum rating available for each condition, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The April 2010 rating decision also granted entitlement to a TDIU, effective from November 4, 2008.

The issue of entitlement to an effective date earlier than November 14, 2008, for entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period on appeal the Veteran's status post coronary artery bypass graft is manifested by findings of estimated METs (metabolic equivalent) of 3.

2.  Prior to January 5, 2010, the Veteran's degenerative joint disease of the lumbar spine manifested flexion limited by pain to 30 degrees or less.  

3.  At no point during the period on appeal did the Veteran's lumbar spine manifest unfavorable ankylosis of the entire thoracolumbar spine, ankylosis of the entire spine, evidence of incapacitating episode, or evidence of associated compensable neurological disorders.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent disabling for status post coronary artery bypass graft, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3,102, 4.1-4.7, 4.20, 4.104, Diagnostic Code 7017 (2011).

2.  The criteria for a rating of 40 percent disabling and no higher, for the period prior to January 5, 2010, for degenerative joint disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242 (2011).

3.  The criteria for a rating in excess of 40 percent, for the period beginning January 5, 2010, for degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in December 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decisions in these matters.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if the claims were granted.

VA has a duty to assist the Veteran in the development of each claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from St. Francis Hospital, Hillcrest Medical Center, Kaiser Permanente, Oklahoma State University Medical Center, and Summit Medical Center.  In addition, records regarding an application for Social Security Administration (SSA) benefits have been associated with the claims file.  The appellant was afforded VA medical examinations in December 2008 and January 2010.  The examinations are adequate as they were based on clinical examination of the Veteran and his medical history, and provided findings pertinent to the rating criteria.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Status Post Coronary Artery Bypass Graft

The Veteran seeks an evaluation in excess of 60 percent disabling for status post coronary artery bypass graft.  The Veteran's status post coronary artery bypass graft is currently evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005-7017.

Diagnostic Code 7017 provides for a 100 percent disability rating for three months following hospital admission for coronary bypass surgery.  Thereafter, a 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In December 2008 the Veteran was afforded a medical examination.  In regard to his coronary artery disease the Veteran reported that he experienced angina, shortness of breath, dizziness and fatigue.  He had no syncope attacks and the symptoms were noted to be constant.  The Veteran reported that as a result of his heart disease he had chronic congestive heart failure.  He had a history of rheumatic heart disease since 1991 and did not have a history of heart attacks.  The Veteran was not receiving any treatment for his condition and reported functional impairment in running, skipping, and other physical things.

Physical examination revealed a level scar at the sternum which measured about 17.0 cm by 0.5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or associated limitation of motion.  On examination of the heart, he had normal S1 and S2, no S3, and S4 of normal rate and rhythm.  There were no heaves, thrills, murmurs or gallups.  A stress test was noted to have not been performed and to have not been available.

The Veteran was noted to be diagnosed with coronary artery disease status post coronary artery bypass graft with scars.  A gated vasodilator SPECT myoview myocardial perfusion study revealed resting left ventricular ejection fraction of 48 percent.

Answers to questions posed to the examiner reveal that the Veteran had estimated METs of 3, level walking 3 miles per hour (mph) and carrying objects of 15 pounds.  

A private treatment note dated in January 2009 indicates that the Veteran reported that he could walk one or two blocks or two flights of stairs without exertional difficulty.  He lived by himself and did light work around the house but did not do anything heavy.  The Veteran had shortness of breath with mild exertion.  He denied syncope or palpitations.  Testing revealed sinus rhythm, nonspecific ST and T wave abnormalities in the inferior and lateral leads.  A heart catheterization was performed that revealed severe native two vessel coronary artery disease (CAD) involving the left anterior descending artery (LAD) and left circumflex artery (LCX).  There was a patent left internal mammary artery (LIMA) to LAD graft.  There was mid and distal anterior hypokinesis.  The Veteran had an ejection fraction of about 60 percent.  

A private echocardiogram dated in July 2009 revealed a left ventricular ejection fraction of 55 percent.

The Veteran was afforded a medical examination in January 2010.  In regard to the Veteran's status post coronary artery bypass graft the Veteran reported that he has experienced angina, shortness of breath, dizziness, and fatigue.  He had no syncope attacks.  The symptoms occurred intermittently, as often as daily, with each occurrence lasing five minutes.  The number of attacks in the prior year was noted to be 365.  The ability to perform daily functions during flare-ups was limited.  He reported no congestive heart failure.  He had no history of rheumatic heart disease.  He indicated that he had heart attacks in 1990 and 2001.  He had surgery for his heart condition including angioplasty and automated implantable cardioverter-defibrillator (AICD).  The surgery was performed in 2001 and 2009.  He was on medication for treatment.  His chest pain and fatigue were nonresponsive to therapy or treatment.  He required continuous treatment for his condition.  The overall functional limitation was limited exertion.

A stress test was not performed because it was medically contraindicated because the Veteran walked with a cane due to back pain.  An electrocardiogram showed signs of left ventricular hypertrophy and possible inferolateral ischemia or strain.  The ejection fraction of the left ventricle was 50 percent.  The echocardiogram revealed left ventricular hypertrophy (LVH) and diastolic dysfunction consistent with a diagnosis of hypertensive heart disease (HHD), the HHD was not related to the CAD and was secondary to hypertension.  The Veteran's METs level, as it pertained to his cardiac status, was estimated to be 3 to 5 because it was indicated that the Veteran should be able to achieve level walking (3 mph) and carrying objects (15 pounds).  

The Veteran was diagnosed with status post coronary artery bypass graft and this was noted to be changed to coronary artery disease status post coronary artery bypass graft and status post multiple stents.  The Veteran's condition was noted to be active and to have subjective factors of pain and scar.  The objective factors were noted to be abnormal electrocardiogram and scar.  

The Veteran's cardiac condition was noted to result in shortness of breath, angina, fatigue, limited exertion, and that these symptoms occurred daily but that they lasted for a short time, only five minutes.  The Veteran noted that he intentionally limited his exertion because he did not want to have another heart attack.  The electrocardiogram was noted to be possible for ischemia or strain.  The examiner noted that it was clear that the Veteran continued to suffer from ischemic heart disease despite coronary artery bypass graft and several stents, and overexertion in employment or daily life could result in another myocardial infarction.  

The Board finds that entitlement to an evaluation of 100 percent disabling for status post coronary artery bypass graft is warranted for the entire period on appeal.  During the period on appeal the Veteran's METs were estimated at 3 and then at 3 to 5.  The Board notes that the METs estimate of 3 to 5 does not exclude 3.  In addition, the Board notes that the criteria cited to assign the Veteran the estimated METs of 3 were the same as those used to assign the Veteran the estimated METs of 3 to 5.  As an estimated METs of 3 or less warrants entitlement to an evaluation of 100 percent disabling and as the Veteran has had estimated METs of 3 and 3 to 5, affording the Veteran the benefit of the doubt, an evaluation of 100 percent disabling is granted for the entire period on appeal.  As the surgical scar has been noted to be asymptomatic, and has not been shown to be productive of limitation of function or motion, a separate compensable rating is not warranted for the surgical scar.  38 C.F.R. § 4.118.

B.  Degenerative Joint Disease of the Lumbar Spine

The Veteran seeks entitlement to an evaluation in excess of 20 percent disabling, for the period prior to January 5, 2010, and in excess of 40 percent disabling, for the period beginning January 5, 2010, for degenerative joint disease of the lumbar spine.

The Veteran's degenerative joint disease of the lumbar spine is current evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (not based on incapacitating episodes) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, and 5243.  Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (1).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, granting a higher disability rating when any functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides an evaluation of 20 percent for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In December 2008 the Veteran was afforded a medical examination.  In regard to the Veteran's lumbar spine disability the Veteran reported that he had stiffness and numbness and that he experienced spasms.  The Veteran denied loss of bladder and bowel control.  He reported pain in the low back that occurred constantly.  The pain was localized and sharp at a level of 9 out of 10.  The pain could be elicited by physical activity and was relieved by hydrocodone and by Motrin.  The Veteran can function with medication at the time of the pain.  The Veteran described additional symptoms of constant fatigue and reported that he was not receiving any treatment for his condition.  The Veteran reported incapacitating episodes of "1990 for hours days" and reported a VA physician recommended bed rest.  He reported function impairment with walking and lifting.  

On physical examination the Veteran was noted to use a cane for ambulation.  His gait was within normal limits.  He did not require a brace, crutches, corrective shoes or a walker.  The thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination described as bilateral paraspinal muscles of the lumbar spine.  There was a positive straight leg raising test on the right and left.  There was no ankylosis of the lumbar spine.

The range of motion of thoracolumbar spine was 45 degrees of flexion, 15 degrees of extension, 15 degrees of right lateral flexion, 24 degrees of left lateral flexion, 15 degrees of right rotation, and 18 degrees of left rotation.  However, pain occurred on range of motion of thoracolumbar spine at 15 degrees of flexion, 5 degrees of extension, 10 degrees of right lateral flexion, 15 degrees of left lateral flexion, 10 degrees of right rotation, and 10 degrees of left rotation.

Joint function of the spine was noted to be additionally limited by pain and fatigue after repetitive use.  Pain was the major functional impact.  The Veteran was not additionally limited by weakness, lack of endurance, and incoordination with repetitive use.  There was no additional limitation in degree.

Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.

Neurological examination of the lower extremities revealed motor function within normal limits.  Sensory function was within normal limits.  The lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+, bilaterally.

The Veteran was diagnosed with chronic lumbar sacral strain status post injury.  He was noted to be able to walk about one mile prior to having to stop due to his back pain and he could ride in a car for 30 minutes before he has to stop and get out and move around.  He had difficulty putting on his shoes and socks in the morning.

Answers to questions posed to the examiner revealed that the Veteran had degenerative joint disease of the lumbar spine. 

In January 2010 the Veteran was afforded a medical examination.  The Veteran reported that he had limitation of walking because of his spine condition and heart.  He stated that on average he could walk 20 yards.  He indicated that it took 10 minutes to accomplish this walk.  He stated that he had not fallen due to his spinal condition.  He had symptoms of stiffness, fatigue, spasms, decreased motion, paresthesias, and numbness.  He stated that he has weakness of the spine and leg and bowel problems.  He reported obstipation.  The Veteran reported erectile dysfunction and reported bladder problems.  He indicated that he urinated 10 times a day at intervals of 1.5 hours.  He reported urinary frequency at night of 2 times at intervals of 3 hours.  He reported that he did not experience incontinence.  He indicated that he did not have urinary retention and reported urinary urgency.

The pain in the back occurred constantly.  The pain was noted to travel along the spine and legs.  The Veteran indicated that the pain level was moderate.  The pain could be exacerbated by physical activity and prolonged sitting.  The pain came on spontaneously and was relieved by rest, spontaneously, and hydrocodone and ibuprofen.  At the time of pain he could not function.  During the flare-ups he experienced functional impairment which was described as pain, slowed movement, limitation of motion of the joint which was described as limitations in the spine and spasms.  The treatment was hydrocodone, ibuprofen.  The Veteran reported that he was never hospitalized nor had any surgery for the condition.  He reported that in the prior 12 months he did not have any incapacitation due to the condition.  The overall functional limitation was limited bending and lifting.

Physical examination revealed that the Veteran had posture within normal limits and walked with a cane.  Walking was unsteady.  He did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  Examination of the thoracolumbar spine did not reveal any evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on exam described as lumbar.  Spinal contour was preserved though there was tenderness and guarding.  There was guarding of movement which was described as lumbar.  Guarding produced an abnormal gait.  Examination did not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  There was a negative straight leg raising on the right and left.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Range of motion was 30 degrees of flexion, 15 degrees of extension, 15 degrees of right lateral flexion, 15 degrees of left lateral flexion, 25 degrees of right rotation, and 25 degrees of left rotation, initially and with repetitive use.

The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

Neurological examination revealed no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  Reflex testing revealed knee jerk of 2+ and ankle jerk of 2+, bilaterally.  The lower extremities showed no signs of pathologic reflexes.  Examination revealed normal cutaneous reflexes and there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The subjective factor was pain and the objective factors were tenderness and restricted range of motion.  The Veteran was noted to have constant moderate pain in his back prehistory and that this affected his ability to bend, lift things, and exert himself.  He had difficulty walking and used a cane.  He was no longer able to work in beauty supplies due to his back problems.  He had difficulty standing or sitting for too long due to back pain.  The examiner noted that both sedentary and nonsedentary employment would be difficulty due to his back pain, stiffness, fatigue, spasms, and limited motion.  The Veteran's back pain was noted to be exacerbated by physical activity as well as sitting for too long.  

The examiner noted that though the Veteran claimed bowel problems (obstipation), bladder problems (frequency/urgency not incontinence) and erectile dysfunction, these are not likely to be related to either of the established diagnoses being evaluated.  

The Board finds that entitlement to an evaluation of 40 percent disabling is warranted for the period prior to January 5, 2010, for degenerative joint disease of the lumbar spine.  In addition, the Board finds that entitlement to an evaluation in excess of 40 percent disabling for degenerative joint disease of the lumbar spine is not warranted for any period on appeal.  Prior to January 5, 2010, the Veteran's degenerative joint disease of the lumbar spine manifested a pain free range of motion limited to less than 30 degrees of flexion.  At no point during the period on appeal did the Veteran's degenerative joint disease of the lumbar spine manifest unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  In addition, the Veteran has not been diagnosed with any intervertebral disc syndrome and has not had incapacitating episodes requiring bed rest prescribed by a physician.

As such, entitlement to an evaluation of 40 percent disabling, and no higher, for the period prior to January 5, 2010, for degenerative joint disease of the lumbar spine, is granted.  Further, entitlement to an evaluation in excess of 40 percent disabling, for the period beginning January 5, 2010, for degenerative joint disease of the lumbar spine, is denied.

As to whether the Veteran is entitled to a separate compensable disability rating for any associated neurological disability the Board notes that the Veteran has not been diagnosed with any separate neurological disorder related to his service-connected back disorder.  As above, the December 2008 and January 2010 VA examiners found no evidence of radiculopathy on neurological examination and reported bowel, bladder, and erectile dysfunctions were noted to be not likely related to the Veteran's back disorder.

Finally, the Board has considered whether the Veteran's claim for a higher evaluation for degenerative joint disease of the lumbar spine warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the schedular criteria for an evaluation in excess of 40 percent disabling for degenerative joint disease of the lumbar spine and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Board notes that the VA examiner in January 2010 indicated that both sedentary and nonsedentary employment would be difficult due to the Veteran's back disability.  However, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability which, in this case, is a level of 40 percent.  See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.


ORDER

Subject to the law and regulations governing the award of monetary benefits, an evaluation of 100 percent disabling is granted for status post coronary artery bypass graft.

Subject to the law and regulations governing the award of monetary benefits, an evaluation of 40 percent disabling and no higher, for the period prior to January 5, 2010, for degenerative joint disease of the lumbar spine, is granted.

An evaluation in excess of 40 percent disabling, for the period beginning January 5, 2010, for degenerative joint disease of the lumbar spine, is denied.

REMAND

In May 2011, the Veteran expressed his disagreement with the effective date assigned following the grant of entitlement to a TDIU in a RO rating decision dated in April 2010 which the Veteran was notified of in a letter dated in May 2010.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to his claim seeking an effective date earlier than November 14, 2008, for the grant of entitlement to a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


